ralim s el petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s federal_income_tax and additions to tax under sec_6651 and included in r’s deficiency determination is additional tax under sec_72 we have not previously decided whether under sec_7491 the commissioner bears the burden of production with respect to the additional tax under sec_72 see milner v commissioner tcmemo_2004_111 87_tcm_1287 n held p was required to file a return for held further p failed to report wage income held further p failed to report a deemed taxable dis- tribution from his retirement account held further sec_7491 does not shift the burden of production to r with respect to the additional tax under sec_72 because the additional tax is a tax and not a penalty addition_to_tax or additional_amount held further p is liable for the sec_72 additional tax on the deemed taxable_distribution el v commissioner held further p is liable for the sec_6651 addition_to_tax for failing to timely file a return held further p is not liable for the sec_6651 addition_to_tax for failing to timely pay tax shown on a return held further p is not liable for an sec_6673 penalty for asserting frivo- lous or groundless positions but is warned ralim s el pro_se rose e gole and rebekah a myers for respondent opinion failed marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respec- tively for the issues for decision are whether petitioner had an obligation to file a return whether petitioner to report dollar_figure of wage income whether petitioner failed to report a deemed tax- able distribution of dollar_figure from his retirement account if so whether petitioner is liable for the additional tax under sec_72 on the deemed taxable_distribution whether petitioner is liable for the addition_to_tax under sec_6651 for failing to timely file a return whether peti- tioner is liable for the addition_to_tax under sec_6651 for failing to timely pay tax shown on a return and whether petitioner is liable for a penalty under sec_6673 for asserting frivolous or groundless positions before this court background the parties submitted this case fully stipulated under rule the stipulated facts and facts drawn from the stipulated exhibits are incorporated herein by this reference petitioner resided in new york when he petitioned this court in petitioner was an assistant with the manhattan psychiatric center the manhattan psychiatric center is run by the new york state office of mental health in the state of new york new york paid petitioner wages of unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar united_states tax_court reports dollar_figure for services that he provided to the manhattan psy- chiatric center new york issued to petitioner a form_w-2 wage and tax statement for the form_w-2 reported that petitioner had received wages of dollar_figure and that new york had withheld federal_income_tax of dollar_figure petitioner is a member of the employees’ retirement_system ers through the manhattan psychiatric center ers is a member of the new york state and local retire- ment system nyslrs the ers retirement_plan in which petitioner participates permits participants to take loans against their accounts and loans from the ers retirement_plan are governed by rules established for the nyslrs the parties do not dispute that ers administers a qualified_plan for purposes of sec_72 and that petitioner participated in the qualified_plan in years before petitioner had requested and received loans from his ers retirement account on date petitioner again requested a loan in the maximum allowable_amount from ers ers issued a loan of dollar_figure to petitioner on date after ers distributed the loan proceeds to petitioner petitioner’s retirement account showed that he had total contributions to his ers retirement_plan of dollar_figure and that he had an outstanding loan balance of dollar_figure ers determined for that dollar_figure of petitioner’s loan proceeds was taxable the nyslrs issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance con- tracts etc for which reported that petitioner had received a taxable_distribution of dollar_figure petitioner did not file a federal_income_tax return for i preliminary matters discussion generally the commissioner’s determination of a defi- ciency is presumed correct and the taxpayer bears the bur- den of proving that the determination is improper rule sec_122 sec_142 290_us_111 however the u s court_of_appeals for the second circuit to which an appeal in this case appears to lie absent a stipulation to the contrary see sec_7482 has el v commissioner held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commis- sioner must establish some evidentiary foundation con- necting the taxpayer with the income-producing activity see 649_f2d_152 2d cir aff ’g in part rev’g in part and remanding 74_tc_260 the parties stipulated that petitioner received unreported wages and unreported loan proceeds from his ers retire- ment account in respondent has therefore established the necessary evidentiary foundation for the presumption of correctness to attach respondent’s determinations that peti- tioner had unreported income and is liable for a deficiency for are presumed correct and petitioner bears the bur- den of proving that respondent’s determinations are erro- neous see rule sec_122 sec_142 welch v helvering u s pincite ii requirement to file a return for sec_6012 requires every individual who has gross_income over a certain amount to file an income_tax return an unmarried individual taxpayer must make a return if he or she has gross_income equal to or in excess of the sum of the exemption_amount and the basic_standard_deduction applicable to that individual see sec_6012 under sec_151 an individual is allowed an income exemption as a deduction when computing his or her taxable_income the exemption_amount is adjusted each year for inflation and was dollar_figure for see sec_151 revproc_2008_66 sec_3 2008_2_cb_1107 under sec_63 an individual taxpayer who does not elect to itemize deductions is allowed to deduct a standard amount- known as a standard deduction-from his or her income see sec_63 and c the standard_deduction for petitioner wa sec_2 petitioner does not contend nor has he demonstrated that he is enti- tled to a shift in the burden_of_proof as to any disputed factual issue under sec_7491 the exemption_amount begins to phase out when a taxpayer’s adjusted_gross_income exceeds a threshold_amount which was dollar_figure for peti- tioner for see sec_151 revproc_2008_66 sec_3 2008_2_cb_1107 petitioner’s adjusted_gross_income was below dollar_figure accordingly his personal_exemption is not reduced for united_states tax_court reports dollar_figure for see sec_63 revproc_2008_66 sec_3_10 c b vol pincite2 petitioner does not contend that he was entitled to any additional deductions under sec_63 or that he was married in consequently petitioner is entitled only to a personal_exemption of dollar_figure under sec_151 and a basic_standard_deduction of dollar_figure under sec_63 for the sum of these amounts is dollar_figure because peti- tioner’s income for was greater than dollar_figure see infra parts iii and iv he was required to file a return for that year iii unreported wage income gross_income includes all income from whatever source derived including wages see sec_61 in new york paid petitioner wages of dollar_figure for services that he provided to the manhattan psychiatric center but petitioner did not report the wage income on a filed tax_return con- sequently we sustain respondent’s determination that peti- tioner had unreported wage income of dollar_figure for iv unreported deemed taxable_distribution sec_402 provides that distributions from a_trust described in sec_401 are generally taxable to the dis- tributee in the year in which the distribution occurs under sec_72 ordinarily a loan from a qualified_employer_plan to a participant is a taxable_distribution in the year received an additional standard_deduction is allowed a single_taxpayer who is not a surviving_spouse and has attained age before the end of the tax- able year see sec_63 sec_6012 petitioner has not shown that he qualifies for this additional standard_deduction following the submission of this case under rule we asked peti- tioner to explain his legal position regarding his obligation to file a return and report his income petitioner stated that he did not report his wage income because it was subject_to_withholding and his employer had with- held federal_income_tax from that wage income as reflected on his form_w-2 petitioner argued that he is not required to report wage income that is subject_to_withholding and from which income_tax is withheld be- cause the income has already been taxed we explained to petitioner that income subject_to_withholding must still be reported on a timely filed fed- eral income_tax return if a taxpayer is required to file one because peti- tioner had sufficient gross_income in to require the filing of a return petitioner was required to report his wage income on that return el v commissioner see sec_72 however a loan is not a taxable dis- tribution if it meets three requirements the principal_amount of the loan does not exceed the statutorily specified amount the loan is repayable within five years and the loan requires substantially level amortization over the loan term see sec_72 under sec_72 the exemption applies only when a loan when added to the out- standing balance of all other loans from the plan does not exceed the lesser_of i dollar_figure reduced by the excess if any of- i the highest outstanding balance of loans from the plan during the 1-year period ending on the day before the date on which such loan was made over ii the outstanding balance of loans from the plan on the date on which such loan was made or ii the greater of i one-half of the present_value of the nonforfeitable accrued_benefit of the employee under the plan or ii dollar_figure respondent contends that ers is a qualified_employer_plan and that distributions from petitioner’s ers retirement_plan account are taxable under sec_72 because petitioner does not dispute these contentions we deem them conceded and will analyze the tax treatment of the date loan proceeds under the provisions of sec_72 after petitioner received the date loan proceeds petitioner’s loan balance in his ers retirement_plan account was dollar_figure this is dollar_figure greater than the greater of one- half of his nonforfeitable accrued_benefit ie one-half of dollar_figure or dollar_figure see sec_72 we therefore conclude that respondent correctly determined that petitioner had a deemed taxable_distribution of dollar_figure from his ers retirement_plan account in v additional tax under sec_72 subsection t of sec_72 bears the descriptive title percent additional tax on early distributions from quali- fied retirement plans paragraph of subsection t imposes a additional tax on any distribution from a the dollar_figure amount is also less than dollar_figure less the excess of the highest outstanding balance of loans from petitioner’s ers account during the one-year period ending on date over the outstanding balance of loans from petitioner’s ers account on date see sec_72 united_states tax_court reports to distributions described qualified_retirement_plan as defined in sec_4974 paragraph provides however that with certain excep- tions not applicable here the general_rule of sec_72 will not apply in sec_72 a - g among the distributions described in sec_72 which are not subject_to the sec_72 addi- tional tax are distributions that are made on or after the date on which the employee attains age sec_72 and distributions made to an employee after separation_from_service if the employee has attained age sec_72 after reviewing the record we observed that the parties did not stipulate or provide any evidence with respect to peti- tioner’s age on the date on which he received the deemed dis- tribution or that any other exception in sec_72 applied because we have not yet decided whether under sec_7491 the commissioner bears the initial burden of production with respect to the additional tax under sec_72 see milner v commissioner tcmemo_2004_111 87_tcm_1287 n we ordered the parties to file supplemental briefs on this issue respondent contends that sec_7491 does not place the initial burden of production with respect to the additional tax under sec_72 on him because it is an additional tax sec_72 and not a penalty addition_to_tax or addi- tional amount sec_7491 and even if the additional tax under sec_72 is an additional_amount under sec_7491 the burden of production with respect to statu- tory exceptions should be on petitioner we agree with respondent’s first contention and need not address the second petitioner does not dispute respondent’s contention that his ers retire- ment account is a qualified_retirement_plan within the meaning of sec_4974 in tax penalty addition_to_tax or additional under sec_72 is not a amount under sec_7491 we deem this issue conceded light of our holding additional that the the several recent cases cite 114_tc_259 citing 92_tc_351 aff ’d 907_f2d_1173 d c cir where we held that the taxpayer has the burden of proving his entitlement to any of the sec_72 exceptions see eg hyde v commissioner tcmemo_2011_104 101_tcm_1502 aff ’d 471_fedappx_537 8th cir wagenknecht v commissioner tcmemo_2008_288 el v commissioner sec_7491 provides as follows penalties -notwith- standing any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the terms penalty addition_to_tax or additional_amount mirror in part the title of chapter of the code additions to the tax additional_amounts and assessable_penalties what these terms have in common is that they refer to amounts that are assessed and collected as taxes but are not themselves taxes or surtaxes see 107_tc_249 as our detailed analysis of sec_6214 and its legislative_history in bregin amply demonstrates congress used the phrase ‘any additional_amount or any addition to the tax’ in sec_6214 to ensure an understanding that this court’s jurisdic- tion encompasses items that are to be assessed collected and paid in the same manner as taxes including the addi- tions to tax and other additional_amounts not labeled ‘addi- tions to tax’ described in chapter citing bregin v t c m cch banister v commissioner tcmemo_2008_201 96_tcm_114 aff ’d 418_fedappx_637 9th cir however bunney involved an additional tax imposed in connec- tion with an examination that began before date see internal_revenue_service restructuring and reform act of pub_l_no sec c stat pincite and the taxpayer in that case anyway bore the burden_of_proof under rule a see matthews v commissioner t c pincite citing rule a and 290_us_111 moreover none of the recent cases that relied on bunney cited or discussed the applicability of sec_7491 to the sec_72 ex- ceptions in any event our holding in this case is consistent with bunney and the more recent cases that relied on it the term secretary means the secretary_of_the_treasury or his dele- gate sec_7701 although sec_7806 provides that n o inference implication or pre- sumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular section or provision or portion of the code and that descriptive matter relating to the contents of the code cannot be given any legal effect we may consider the similarity of terms and provisions within the code as well as any descriptive matter as an aid to interpretation see 142_tc_46 citing 107_tc_249 by its terms sec_7491 applies to penalties additions to tax and ad- ditional amounts provided for in tit internal_revenue_code united_states tax_court reports commissioner 74_tc_1097 by contrast the burden of production with respect to taxes and surtaxes is normally on the taxpayer see rule a welch v helvering u s pincite for the following reasons we are persuaded that the sec_72 additional tax is a tax and not a penalty addi- tion to tax or additional_amount within the meaning of sec_7491 first sec_72 calls the exaction that it imposes a tax and not a penalty addition_to_tax or additional_amount second several provisions in the code expressly refer to the additional tax under sec_72 using the unmodified term tax see sec_26 sec_401 m a w b 877a g third sec_72 is in subtitle a chapter of the code subtitle a bears the descriptive title income taxes and chapter bears the descriptive title normal taxes and surtaxes chapter provides for several income taxes and additional income taxes are provided for elsewhere in subtitle a by contrast most penalties and additions to tax are in subtitle f chapter of the code in ross v commissioner tcmemo_1995_599 70_tcm_1596 we relied on some of the same reasons in holding that the additional tax under sec_72 is a tax and not a penalty for purposes of sec_6013 relating to joint_and_several_liability because the sec_72 additional tax is a tax and not a penalty addition_to_tax or additional_amount within the meaning of sec_7491 the burden of production with respect to the additional tax remains on petitioner petitioner sec_7491 provides that i f in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue a taxpayer who wants to shift the burden_of_proof on any factual issue under sec_7491 must first prove that he meets the require- ments of sec_7491 our construction of sec_72 is consistent with its legislative_history the legislative_history indicates that sec_72 was enacted to impose an additional income_tax on early_withdrawals to discourage early with- drawals from retirement accounts for nonretirement purposes and in the event of such early_withdrawals to recapture a measure of the tax benefits provided h_r rept no pincite 1986_3_cb_1 s rept no pincite 1986_3_cb_1 see pulliam v commissioner tcmemo_1996_354 el v commissioner failed to introduce any credible_evidence showing that he is not liable for the additional tax under sec_72 on the deemed taxable_distribution we therefore sustain respond- ent’s determination vi additions to tax a burden_of_proof the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax and must produce sufficient evidence indicating that it is appropriate to impose the additions to tax see sec_7491 116_tc_438 once the commis- sioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commis- sioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite relying on 118_tc_358 respondent contends that petitioner conceded the additions to tax under sec_6651 and by failing to assign error to the additions to tax in the petition see also rule b we disagree in swain the parties did not try or submit the case by implied consent by contrast respondent first asserted that petitioner failed to properly plead his case after this case was submitted respondent’s answer and pretrial memorandum both stated that the additions to tax were at issue and- presumably on that basis-the case was submitted for deci- sion under rule we therefore conclude that the parties submitted the issue of petitioner’s liability for the additions to tax for decision by this court by implied consent see rule sec_41 sec_122 the burden of production with respect to the additions to tax under sec_6651 and is on respondent see sec_7491 b addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 a failure to timely file a federal_income_tax return united_states tax_court reports is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301 c proced admin regs circumstances that are considered to constitute reasonable_cause for failure to timely file a return are typically those outside of the taxpayer’s con- trol including for example unavoidable postal delays the timely filing of a return with the wrong office the death or serious illness of the taxpayer or a member of the taxpayer’s immediate_family a taxpayer’s unavoidable absence from the united_states destruction by casualty of a taxpayer’s records or place of business and reliance on the erroneous advice of an irs officer_or_employee see 114_f3d_366 2d cir aff ’g tcmemo_1995_547 petitioner was required to file a return for see supra part ii and failed to do so accordingly respondent has car- ried his burden of producing evidence showing that the addi- tion to tax under sec_6651 is appropriate petitioner has failed to introduce any credible_evidence showing that he had reasonable_cause for failing to file his return accordingly he is liable for the addition_to_tax under sec_6651 c addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the tax- payer or a sec_6020 substitute for return prepared by the secretary see sec_6651 g 120_tc_163 where the taxpayer did not file a return the commissioner must introduce evidence that a substitute for return satisfying the requirements of sec_6020 was made see 127_tc_200 aff ’d 521_f3d_1289 10th cir a the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under para for any month for which an addition_to_tax applies under both paragraphs see sec_6651 el v commissioner failure to timely pay the amount due on a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence in providing for the timely payment of his or her tax_liability but nevertheless was either unable to pay the tax or would suffer undue hard- ship if he or she paid on the due_date see sec_301 c proced admin regs respondent concedes that he has not met his burden of production on this issue because he failed to introduce into evidence the substitute for return that he purportedly filed for petitioner see wheeler v commissioner t c pincite accordingly petitioner is not liable for the addition_to_tax under sec_6651 d penalty under sec_6673 under sec_6673 this court may require a tax- payer to pay a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay the taxpayer’s position is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies a tax- payer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir although petitioner asserted several frivolous positions in his answering brief respondent did not request that we impose on petitioner a penalty pursuant to sec_6673 in the exercise of our discretion we will not impose a sec_6673 penalty on petitioner at this time however we warn petitioner that if in the future he maintains ground- less positions in this court he runs the risk that we will sanction him under sec_6673 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit united_states tax_court reports to reflect the foregoing decision will be entered for respondent as to the deficiency and the sec_6651 addition_to_tax and for petitioner as to the sec_6651 addition_to_tax f
